On Petition for Rehearing.
Lairy, C. J.
Appellant files a petition for rehearing and questions that part of the original opinion which deals with instructions Nos. 9 and 11 given at the request of appellee. It seems to be appellant’s impression that the court approves of the instructions referred to and that harm would result if they were used upon a second trial of the cause. On the contrary, the court disapproves of these instructions. The opinion goes no further than to state that the errors contained in these instructions would not alone be deemed sufficient to warrant a reversal of the judgment. The objectionable features in instructions Nos. 9 and 11 having been pointed out, it was assumed that they would not be given in the same form upon another trial.
Petition for rehearing overruled.
Note. — Reported in 114 N. E. 636. Liability of a municipality in respect to the maintenance and operation of bridges, 15 Ann. Cas. 833. Liability of municipality for negligence of bridge tender, 19 L. R. A. (N. S.) 1178; 45 L. R. A. (N. S.) 98. Duty of one approaching draw-bridge, 14 L. R. A. (N. S.) 452. Last clear chance: applicability of doctrine to case of imputed negligence 26 L. R. A. (N. S.) 309; concurrent negligence of plaintiff as defeating recovery under doctrine, Ann. Cas. 1912 B 888. Degree of care required of one in sudden emergency, 37 L. R. A. (N. S.) 43. See under (1) 28 Cyc 1450; (2) 29 Cyc 576; (3) 28 Cyc 1274, 1466; (8) 9 C. J. 493; (13) 29 Cyc 655.